In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-884V
                                     Filed: August 10, 2018
                                         UNPUBLISHED


    MARTHA TAPIA,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Tetanus
    v.                                                       Diphtheria acellular Pertussis (Tdap)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On June 28, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a consequence of a Tetanus0diphtheria-acellular pertussis
(“Tdap”) vaccination administered on April 18, 2016.3 Petition at 1; Stipulation, filed
August 9, 2018, at ¶ 1. Petitioner further alleges that the vaccination was administered
within the United States, that she experienced the residual effects of her injury for more
than six months, and that there has been no prior award or settlement of a civil action
for damages as a result of her condition. Petition at 1; Stipulation at ¶¶ 3-5.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  Petitioner also received a varicella and MMR vaccine on April 18, 2016, but has alleged no injury related
to the administration of those vaccinations.
“Respondent denies that the Tdap, varicella, or MMR vaccine caused petitioner’s
SIRVA or any other injury or her current condition.” Stipulation at ¶ 6.

        Nevertheless, on August 9, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A. A lump sum payment of $111.11, representing compensation for full
           satisfaction of the State of California Medicaid lien, in the form of a
           check payable jointly to petitioner and

                                      Department of Health Care Services
                                         Recovery Branch – MS 4720
                                              P.O. Box 997421
                                        Sacramento, CA 95899-7421
                                     DHCS Case No. C94767219A-VAC02

            Petitioner agrees to endorse this check to the Department of Health Care
            Services; and

        B. A lump sum of $45,000.00 in the form of a check payable to petitioner.
           Stipulation at ¶ 8. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2